      Case 1:20-cv-00143-NF-KHR Document 39 Filed 10/29/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


STATE OF NEW MEXICO, ex rel.
HECTOR BALDERAS, Attorney General
for the State of New Mexico,

             Plaintiff,
vs.                                                  Case No. 20-CV-0143-NDF

GOOGLE, LLC, a Delaware limited
liability company,

             Defendant,


                           JUDGMENT IN A CIVIL ACTION


      The Court having dismissed Plaintiff the State of New Mexico ex rel. Hector

Balderas, Attorney General for the State of New Mexico’s claim under the Children’s

Online Privacy Protection Act with prejudice, and having dismissed Plaintiff’s state law

claims without prejudice, Judgment is entered accordingly.

      Dated this 29
                 __th day of October, 2020.




                                        Clerk
                                        Cl         Court
                                         lerkk off C ourt oorr D
                                                               Deputy
                                                                 ep     Clerk
                                                                  pu ty C lerk
